DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (# US 6332943) in view of Hastie (# US 2008/0171149).
Herrmann et al. discloses:
1. A method for producing a printed product (see Abstract), comprising: 

a heat-treatment step in which, by heat-treatment of the print body with steam (column: 12, line: 1-15), 
Herrmann et al. explicitly did not discloses that the crosslinkable binder component is caused to melt or soften, and to crosslink to be a film, thereby fixing the colorant to fibers of the textile good, wherein the print body is heated by the heat-treatment step in a temperature range of 150 to 190 °C for 3 to 15 min.
Hastie discloses to have the wash, rub and lightfastness printed image,  
1. The print body is heated by the heat-treatment step in a temperature range of 150 to 190 °C for 3 to 15 min (100 to 200 °C; [0096]; see claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the printing method of Herrmann et al. by the aforementioned teaching of Hastie in order to have the wash, rub and lightfastness printed image.
However, Hermann et al. discloses exactly same crosslinkable binder component as applicant discloses in their own specification. The melt or soft is property of the material, which constant to the material. Therefore, the crosslinkable binder component discloses by the Hermann et al. obviously caused to melt or soften, and to crosslink to be a film, thereby fixing the colorant to fibers of the textile good.

3. The method for producing a printed product according to claim 1, wherein the crosslinkable binder component is a two component crosslinkable binder component (column: 11, line: 15-65).
4. The method for producing a printed product according to claim 2, wherein the crosslinkable binder component is a two component crosslinkable binder component (column: 11, line: 15-65).
5. The method for producing a printed product according to claim 1, wherein the crosslinkable binder component contains a crosslinking agent (column: 11, line: 15-65) and a urethane resin (column: 9, line: 50-67).
6. The method for producing a printed product according to claim 2, wherein the crosslinkable binder component contains a crosslinking agent (column: 11, line: 15-65) and a urethane resin (column: 9, line: 50-67).
7. The method for producing a printed product according to claim 3, wherein the crosslinkable binder component contains a crosslinking agent (column: 11, line: 15-65) and a urethane resin (column: 9, line: 50-67).
8. The method for producing a printed product according to of claim 1, wherein the ink composition for inkjet is a water-based ink further containing water (see Abstract; column: 7, line: 1-10).

10. The method for producing a printed product according to of claim 3, wherein the ink composition for inkjet is a water-based ink further containing water (see Abstract; column: 7, line: 1-10).
11. The method for producing a printed product according to of claim 5, wherein the ink composition for inkjet is a water-based ink further containing water (see Abstract; column: 7, line: 1-10).
12. The method for producing a printed product according to claim 1, wherein the textile good contains a binder component (column: 8, line: 5-65).
13. The method for producing a printed product according to claim 1, wherein the textile good contains an organic salt or an inorganic salt as an adjuvant (column: 5, line: 5-35).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrmann et al. (# US 6332943) in view of Hastie (# US 2008/0171149).
Herrmann et al. discloses:
14. A printing system, comprising: a printing apparatus (500 bubble jet printer; column: 16, line: 20-35); and a heat-treatment equipment, with which a print body after printing is heat-treated with steam (column: 12, line: 1-15). 
Herrmann et al. explicitly did not discloses that the print body is heated by the heat-treatment step in a temperature range of 150 to 190 °C for 3 to 15 min.
Hastie discloses to have the wash, rub and lightfastness printed image,  
14. The print body is heated by the heat-treatment step in a temperature range of 150 to 190 °C for 3 to 15 min (100 to 200 °C; [0096]; see claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the printing system of Herrmann et al. by the aforementioned teaching of Hastie in order to have the wash, rub and lightfastness printed image. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853